DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12, 21 and 22 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Charkoudian et al (US 5,543,054).
At the outset, the examiner submits that the positive or the negative charge in the organic liquid is an inherent material quality of the membrane; the organic liquid is not part of the membrane structure. MPEP 2112.
Charkoudian teaches microporous polyolefin base membrane coated and cross-linked with positively charged polymer as claimed. See col. 10 lines 14-25. This include commercially available membranes. The positively charged polymer is among others, MAPTAC and glycidyl acrylate polymerized by UV or e-beam, same as in applicant’s disclosure. While bubble point is not discussed, the bubble point of the microporous membrane would inherently fall within the range of 4-160 claimed: see the pore size of the microporous membrane (like 0.45 microns, example 1). The base membrane is UPE 
Negatively charged membranes can also be made according to col. 10 lines 18-20 and col. 9 lines 57-68. Thus zwitterionic coating is possible according to col. 9 lines 57-67, by having positive and negative charges, and surfaces having both charges.
Also it is noted that MAPATC is similar or an obvious equivalent to APATC.

Claim(s) 9-15 and 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Charkoudian et al (US 5,543,054) and Weiss et al (US 2010/0261801).
	At the outset, the examiner submits that the positive or the negative charge in the organic liquid is an inherent material quality of the membrane; the organic liquid is not part of the membrane structure. MPEP 2112. 
	Teaching of Charkoudian is explained in rejection 1. Charkoudian fails to teach the negatively charged second membrane as in claims 13-15, and the specific APATC as in claim 11.
	Weiss teaches the membrane as claimed: Abstract and working examples. The porous substrate or support is taught in [0015], [0020] and the examples. Positively charged monomers claimed, including APTAC, are taught in [0040] – [0043], and particularly, monomer of claim 11 in the examples 5-20, [0099], and table 4. Negatively charged groups (eg. AMPS) are taught in [0026] and [0037] and examples. Zwitterionic (i.e., having both positive and negative charges) monomers: [0040].
	Regarding claim 13: Weiss teaches second and additional graftable species of different properties, and multi-layer structures. Thus having a positive and a negative 
The organic liquid is not a structural part of the membrane, but simply the material worked upon, and does not add to patentability. MPEP 2115.
Coating vs. grafting: applicant argues that their membrane is not grafted, but only coated. Applicant further argues that grafting binds the coating to the surface by chemical bonds. Regardless, independent claims 9 and 13 recite as the salient feature, “… membrane comprising a polymer coating on surfaces thereof …” and does not specify the relative strength of the coating on the surface, and whether it’s bonded or not. Irrespective, the process in Weiss is same as that of the applicant – see Weiss examples 5-20 vs applicant’s disclosure at [0092] in conjunction with [0080] – including UV and ionizing radiation (e-beam in Weiss is an ionizing radiation). The gist of the argument is that Weiss has a stronger coating than what applicant has. Nonetheless, it’s a coating. Moreover, Weiss describes the membrane as “coated” all over in its teachings. 
Regarding polyethylene (PE) as the base membrane (and UHMWPE in claim 22), Weiss teaches specifically polyethylene as one of the base membranes, and suggests Millipore corporation as a source, which, the examiner believes supplies UHMWEPE TIPS membrane. Weiss in the working examples use PVdF as the base membrane, nonetheless, the teaching is very clear and anticipates polyethylene. UHMWPE is considered a stronger PE, and the examiner does not see how UHMWE, as one would have used a stronger species of PE for making the membrane. 

	Claims now stand amended to add “wherein the polymer coating is not grafted to the … porous polymeric membrane surfaces.” Weiss teaching is coating monomer, grafting and then cross-linking. Weiss uses e-beam radiation to graft/cross-link. Nonetheless, as taught by Charkoudian, the membranes can be made without grafting, which is an old technology (goes to the last century – see the date on Charkoudian), and is not patentable over Weiss. This is especially so since applicant suggests that the order of process steps is not important in several places in the disclosure.
	Notwithstanding, it also would have been obvious to one of ordinary skill in the art to use the teaching of Weiss in selecting the negative and zwitterionic polymers or monomers for the teaching of Charkoudian (at col. 10 lines 18-20) to make the negatively charged membranes or additional negatively charged membrane layers as taught by Weiss.

Claim(s) 9-15 and 21 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over,  Jaber et al (WO 2016/081729).
Jaber was published on 5/26/2016, one day before the effective filing date of the instant application and is a 102(a1) reference, having common ownership, but with a 
Particularly, [0096], example 9 and Table 1 of Jaber teaches a comparative study of grafting vs plain coating for surface modification by APTAC and crosslinking. In this Jaber shows the grafting produces superior membrane. This is further evidence of anticipation. Regarding bubble point and UHMWPE membrane – see abstract. Ethoxy nonafluorobutane and more details of the bubble point test: [0006]. The organic liquid is not a part of the membrane structure.
Example 18 in Jaber looks similar to that of applicant’s negatively charged membrane (example 3 and [0088]). While Jaber uses the term “grafting solution” in example 18, examiner believes that there is no bond formed between PE base membrane and the coated cross-linked AMPS. If such bonds were to form, that would happen in applicant’s membrane as well.
For device, see [0058]. It also teaches removing both positively charged and negatively charged impurities in addition to the mechanical sieving, which implies, or at the least makes obvious presence of both positively charged and negatively charged membranes in the device.

Response to Arguments
Arguments are not persuasive; they are moot over the Weiss reference as the rejection is now changed. Regarding the Jaber reference, the express teaching of Jaber 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777